GENTOR RESOURCES, INC.




2010 PERFORMANCE AND EQUITY INCENTIVE PLAN




1.

Establishment, Effective Date and Term. Gentor Resources, Inc., a Florida
corporation (the “Company”) hereby establishes the “Gentor Resources 2010
Performance and Equity Incentive Plan” (the “Plan”). The effective date of the
Plan shall be July 23, 2010 (the “Effective Date”), which is the date that the
Plan was approved and adopted by the Board of Directors of the Company. Unless
earlier terminated pursuant to Section 25 hereof, the Plan shall terminate on
the tenth (10th) anniversary of the Effective Date.




2.

Purpose.  The purpose of the Plan is to promote the interests of the Company,
its Subsidiaries and its shareholders by (i) attracting and retaining officers,
employees and directors of, and consultants to, the Company and its Subsidiaries
and Affiliates; (ii) motivating such individuals by means of performance-related
incentives to achieve long-range performance goals; (iii) enabling such
individuals to participate in the long-term growth and financial success of the
Company; (iv) encouraging ownership of stock in the Company by such individuals;
and (v) linking their compensation to the long-term interests of the Company and
its shareholders. With respect to any awards granted under the Plan that are
intended to comply with the requirements of “performance-based compensation”
under Section 162(m) of the Code, the Plan shall be interpreted in a manner
consistent with such requirements.




3.

Definitions. Whenever used in the Plan, the following terms shall have the
meanings set forth below:




(a)

“Affiliate” means any entity that is directly or indirectly controlled by the
Company or any entity in which the Company has a significant ownership interest
as determined by the Committee provided that the entity is one with respect to
which the Common Stock will qualify as “service recipient stock” under Code
Section 409A.




(b)

“Applicable Laws” shall mean the requirements relating to the administration of
stock option plans under U.S. federal and state laws, any stock exchange or
quotation system on which the Company has listed or submitted for quotation the
Common Stock to the extent provided under the terms of the Company’s agreement
with such exchange or quotation system and, with respect to Awards subject to
the laws of any foreign jurisdiction where Awards are, or will be, granted under
the Plan, the laws of such jurisdiction.




(c)

“Appreciation Date” shall mean the date designated by a holder of Stock
Appreciation Rights for measurement of the appreciation in the value of rights
awarded to him, which date shall be the date notice of such designation is
received by the Committee, or its designee.




(d)

“Award” shall mean any Option, Restricted Stock Award, Restricted Stock Unit,
Stock Appreciation Right, Stock Bonus, Performance Award, Other Stock-Based
Award or other award granted under the Plan, whether singly, in combination or
in tandem, to a Participant by the Committee pursuant to such terms, conditions,
restrictions and/or limitations, if any, as the Committee may establish or which
are required by applicable legal requirements.




(e)

“Award Agreement” shall mean an agreement, contract or other instrument or
document evidencing the terms and conditions of an individual Award, which may
be in written or electronic format, in such form and with such terms as may be
specified by the Committee. Each Award Agreement is subject to the terms and
conditions of the Plan. An Award Agreement may be in the form of either (i) an
agreement to be either executed by both the Participant and the Company or
offered and accepted electronically as the Committee shall determine or (ii)
certificates, notices or similar instruments as approved by the Committee.




(f)

“Beneficial Ownership” (including correlative terms) shall have the meaning
given such term in Rule 13d-3 promulgated under the Exchange Act.




(g)

“Board” shall mean the Board of Directors of the Company.




(h)

“Cause” shall mean, unless otherwise defined in the applicable Award Agreement,
(i) failure or refusal of the Participant to perform the duties and
responsibilities that the Company requires to be performed by him, (ii) gross
negligence or willful misconduct by the Participant in the performance of his
duties, (iii) commission by the Participant of an act of dishonesty affecting
the Company, or the commission of an act constituting common law fraud or a
felony, (iv) the Participant’s commission of an act (other than the good faith
exercise of his business judgment in the exercise of his responsibilities)
resulting in material damages to the Company or (v) the Participant’s material
violation of the Company’s  policies, as same may be implemented and/or amended
from time to time; provided, however, that if the Participant and the Company
have entered into a written employment agreement which defines “cause” for
purposes of such agreement, “cause” shall be defined in accordance with such
agreement. The Committee, in its sole and absolute discretion, shall determine
whether a termination of employment or service is for Cause.




(i)

“Change in Control” shall mean the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:




(1)

any person or related group of persons (other than the Company or a person that,
prior to such transaction, directly or indirectly controls, is controlled by, or
is under common control with, the Company) directly or indirectly acquires
Beneficial Ownership of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company’s outstanding securities unless
such acquisition is approved by the majority of the Board members in office
immediately preceding such acquisition;




(2)

there is a change in the composition of the Board over a period of twenty four
(24) consecutive months (or less) such that a majority of the Board members
(rounded up to the nearest whole number) ceases to be comprised of individuals
who either (i) have been Board members continuously since the beginning of such
period or (ii) have been elected or nominated for election as Board members
during such period by at least a majority of the Board members described in
clause (i) who were (x) still in office at the time such election or nomination
was approved by the Board and (y) not initially (a) appointed or elected to
office as a result of either an actual or threatened election and/or proxy
contest by or on behalf of a Person other than the Board, or (b) designated by a
Person who has entered into an agreement with the Company to effect a
transaction described in (i) above or (iii) or (iv) below; or




(3)

the consummation of a merger or consolidation of the Company with any other
corporation (or other entity), other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation; provided,
however, that a merger or consolidation effected to implement a recapitalization
of the Company (or similar transaction) in which no person acquires more than
25% of the combined voting power of the Company’s then outstanding securities
shall not constitute a Change in Control;




(4)

the consummation of a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an entity, more than fifty percent (50%) of the combined voting power of
which are owned by shareholders of the Company in substantially the same
proportions as their ownership of the outstanding voting securities of the
Company immediately prior to such sale, lease, license or other disposition; or




(5)

the complete liquidation of the Company or the sale or disposition by the
Company of all or substantially all of the Company’s assets.




The term “Change in Control” shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.




(j)

“Code” shall mean the Internal Revenue Code of 1986, as amended.




(k)

“Committee” shall mean the Board or any other committee, such as a Compensation
Committee, appointed by the Board to administer the Plan pursuant to Section 5
of the Plan. However, with respect to grants made to Independent Directors, the
Committee shall mean the Board. In its absolute discretion, the Board may at any
time and from time to time exercise any and all rights of the Committee (if so
appointed) under this Plan, except with respect to matters which under Rule
16b-3 of the Exchange Act or Section 162(m) of the Code or any regulations or
rules issued thereunder are required to be determined in the sole discretion of
the Committee.




(l)

“Common Stock” shall mean the Common Stock of the Company, par value $0.0001 per
share.




(m)

“Compensation Committee” shall mean a Compensation Committee of the Board, if so
appointed at any time and from time to time, which shall consist of two or more
Independent Directors, each of whom shall be both a “non-employee director” as
defined by Rule 16b-3 of the Exchange Act and an “outside director” for purposes
of Section 162(m) of the Code.




(n)

“Covered Employee” shall have the meaning set forth in Section 162(m)(3) of the
Code.




(o)

“Disability” shall mean “permanent and total disability” within the meaning of
Section 22(e)(3) of the Code.




(p)

“Eligible Individual” shall mean any person who is either: (i) an officer
(whether or not a director) or employee of the Company or one of its
Subsidiaries or Affiliates; (ii) a director of the Company or one of its
Subsidiaries; or (iii) an individual consultant or advisor who renders or has
rendered bona fide services to the Company or one of its Subsidiaries or
Affiliates and who is selected to participate in this Plan by the Committee;
provided, however, that a person who is otherwise an Eligible Individual under
clause (iii) above may participate in this Plan only if such participation would
not adversely affect either the Company’s eligibility to use Form S-8 to
register under the Securities Act, the offering and sale of shares issuable
under this Plan by the Company or the Company’s compliance with any other
Applicable Laws.




(q)

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.




(r)

“Fair Market Value” of a share of Common Stock with respect to any day shall be:




(1)

the closing sales price on the immediately preceding business day of a share of
Common Stock as reported on the principal securities exchange on which shares of
Common Stock are then listed or admitted to trading or;




(2)

if not so reported, the average of the closing bid and ask prices on the
immediately preceding business day as reported on the National Association of
Securities Dealers Automated Quotation System; or




(3)

if not so reported, as furnished by any member of the National Association of
Securities Dealers, Inc., the value as reasonably determined by the Committee
for purposes of the award in the circumstances.




 

(s)

“Grant Date” shall mean the date upon which an Award is granted to a Participant
pursuant to this Plan or such later date as specified in advance by the
Committee.




(t)

“Incentive Stock Option” shall mean an Option which is an “incentive stock
option” within the meaning of Section 422 of the Code and which is identified as
an Incentive Stock Option in the applicable Award Agreement.




(u)

“Independent Director” shall mean a member of the Board who is a “non-employee
director,” as defined in Rule 16b-3 of the Exchange Act .




(v)

“Issue Date” shall mean the date established by the Committee on which
certificates representing shares of Common Stock shall be issued by the Company.




(w)

“Non-qualified Stock Option” shall mean an Option that is not intended to meet
the requirements of Section 422 of the Code.




(x)

“Option” shall mean any stock option granted pursuant to Section 7 of the Plan.




(y)

“Other Stock-Based Award” shall mean an Award granted pursuant to Section 13 of
the Plan




(z)

“Participant” shall mean any Eligible Individual with an outstanding Award.




(aa)

“Performance Award” shall mean any Award granted under Section 12 of the Plan.
For purposes of the share counting provisions of Section 4.(a) hereof, a
Performance Award that is not settled in cash shall be treated as (i) an Option
Award if the amounts payable thereunder will be determined by reference to the
appreciation of a Share, and (ii) a Restricted Share Award if the amounts
payable thereunder will be determined by reference to the full value of a Share.




(bb)

“Performance Period” shall mean a period of time within which Qualifying
Performance Criteria is measured for the purpose of determining whether an Award
subject to performance restrictions has been earned.




(cc)

“Person” shall mean any person, corporation, partnership, joint venture or other
entity or any group (as such term is defined for purposes of Section 13(d) of
the Exchange Act), other than a parent or subsidiary of the Company.




(dd)

“Qualifying Performance Criteria” shall have the meaning set forth in Section of
the Plan.




(ee)

“Reorganization” shall be deemed to occur if an entity is a party to a merger,
consolidation, reorganization, or other business combination with one or more
entities in which said entity is not the surviving entity, if such entity
disposes of substantially all of its assets, or if such entity is a party to a
spin-off, split-off, split-up or similar transaction; provided, however, that
the transaction shall not be a Reorganization if the Company or any subsidiary
of the Company is the surviving entity.




(ff)

“Restricted Stock Award” shall mean Awards granted pursuant to Section 8 of the
Plan.




(gg)

“Restricted Stock Unit” or “RSU” shall mean Awards granted pursuant to Section 9
of the Plan.




(hh)

“Restriction Period” shall mean the period during which applicable restrictions
apply to a Restricted Stock Award or Restricted Stock Units.




(ii)

“Section 424 Employee” shall mean an employee of the Company or any “subsidiary
corporation” or “parent corporation” as defined in and in accordance with Code
Section 424. Such term shall also include employees of a corporation issuing or
assuming a stock option in a transaction to which Code Section 424(a) applies.




(jj)

“Share” shall mean a share of Common Stock, as adjusted in accordance with
Section 16.(a) of the Plan.




(kk)

“Stock Appreciation Right” or “SAR” shall mean an Award granted pursuant to
Section 10 of the Plan.




(ll)

“Stock Bonus” shall mean an Award granted pursuant to Section 11 of the Plan.




(mm)

“Subsidiary” shall mean any Person (other than the Company) of which a majority
of its voting power or its equity securities or equity interest is owned
directly or indirectly by the Company.




(nn)

“Substitute Awards” shall mean Awards granted solely in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or with which the Company combines.




(oo)

“Vesting Date” shall mean the date established by the Committee on which an
award, such as a share of a Restricted Stock Award, may vest.




4.

 Common Stock Subject to the Plan.




(a)

Aggregate Limits. Subject to the provisions of Section 16 of the Plan, the
aggregate number of Shares subject to Awards granted under the Plan is Four
Million (4,000,000) Shares (the “Share Limit”). The Shares subject to the Plan
may be either Shares reacquired by the Company, including Shares purchased in
the open market, or authorized but unissued Shares.




(b)

Issuance of Shares. For purposes of Section 4.(a), the aggregate number of
Shares issued under the Plan at any time shall equal only the number of Shares
actually issued upon exercise or settlement of an Award. If any Shares subject
to an Award granted under the Plan are forfeited or such Award is settled in
cash or otherwise terminates without the delivery of such Shares, the Shares
subject to such Award, to the extent of any such forfeiture, settlement or
termination, shall again be available for grant under the Plan. Notwithstanding
the foregoing, Shares subject to an Award under the Plan may not again be made
available for issuance under the Plan if such Shares are: (i) Shares delivered
to or withheld by the Company to pay the exercise price of an Option, (ii)
Shares delivered to or withheld by the Company to pay the withholding taxes
related to an Award, or (iii) Shares repurchased by the Company on the open
market with the proceeds of an Award paid to the Company by or on behalf of the
Participant. With respect to Stock Appreciation Rights, if the payment upon
exercise of a SAR is in the form of Shares, the Shares subject to the SAR shall
be counted against the available Shares as one Share for every Share subject to
the SAR, regardless of the number of Shares used to settle the SAR upon
exercise.




(c)

Code Section 162(m) and 422 Limits. Subject to the provisions of Section 16 of
the Plan, the aggregate number of Shares subject to Awards granted under this
Plan during any calendar year to any one Participant shall not exceed Four
Hundred Thousand (400,000).  Subject to the provisions of Section 16 of the
Plan, the aggregate number of Shares that may be subject to all Incentive Stock
Options granted under the Plan is Four Million (4,000,000) Shares.
Notwithstanding anything to the contrary in the Plan, the limitations set forth
in this Section 4.(c) shall be subject to adjustment under Section 16 of the
Plan only to the extent that such adjustment will not affect the status of any
Award intended to qualify as “performance based compensation” under Code Section
162(m) or the ability to grant or the qualification of Incentive Stock Options
under the Plan.




(d)

Reservation of Shares; No Fractional Shares; Minimum Issue. The Company shall at
all times reserve a number of Shares sufficient to cover the Company’s
obligations and contingent obligations to deliver shares with respect to awards
then outstanding under this Plan (exclusive of any dividend equivalent
obligations to the extent the Company has the right to settle such rights in
cash). No fractional shares shall be delivered under this Plan. The Committee
may pay cash in lieu of any fractional shares in settlements of awards under
this Plan.




5.

Administration.




(a)

Authority of Committee. The Plan shall be administered, construed and
interpreted by the Committee, which shall be appointed by and serve at the
pleasure of the Board; provided, however, with respect to Awards to Independent
Directors, all references in the Plan to the Committee shall be deemed to be
references to the Board. Subject to the terms of the Plan and Applicable Laws,
and in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have full power and authority in its
discretion to:




(1)

designate Participants, determine eligibility for participation in the Plan and
decide all questions concerning eligibility for, and the amount of, Awards under
the Plan;




(2)

determine the type or types of Awards to be granted to a Participant;




(3)

determine the number of Shares to be covered by, or with respect to which
payments, rights or other matters are to be calculated in connection with
Awards;




(4)

determine the timing, terms, and conditions of any Award;




(5)

accelerate the time at which all or any part of an Award may be settled or
exercised;




(6)

determine whether, to what extent, and under what circumstances, Awards may be
settled or exercised in cash, Shares, other securities, other Awards or other
property, or canceled, forfeited or suspended and the method or methods by which
Awards may be settled, exercised, canceled, forfeited or suspended;




(7)

determine whether, to what extent, and under what circumstances cash, Shares,
other securities, other Awards, other property, and other amounts payable with
respect to an Award shall be deferred either automatically or at the election of
the holder thereof or of the Committee;




(8)

grant Awards as an alternative to, or as the form of payment for, grants or
rights earned or payable under, other bonus or compensation plans, arrangements
or policies of the Company or a Subsidiary or Affiliate;




(9)

 make all determinations under the Plan concerning the termination of any
Participant’s employment or service with the Company or a Subsidiary or
Affiliate, including whether such termination occurs by reason of Cause,
Disability, death, or in connection with a Change in Control and whether a leave
constitutes a termination of employment;




(10)

interpret and administer the Plan and any instrument or Award Agreement relating
to, or Award made under, the Plan;




(11)

except to the extent prohibited by Section 25.(d), amend or modify the terms of
any Award at or after grant with the consent of the holder of the Award;




(12)

establish, amend, suspend or waive such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
and




(13)

make any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan, subject to the
exclusive authority of the Board under this Section 5 to amend or terminate the
Plan.




(b)

Delegation of Authority.




(1)

Delegation With Respect to Awards. Subject to the terms of the Plan, the
Committee’s charter (if any) and Applicable Law, the Committee may, but need
not, delegate from time to time some or all of its authority under the Plan to a
committee consisting of one or more members of the Committee to (i) grant
Awards, (ii) to cancel, modify or waive rights with respect to Awards, or (iii)
to alter, discontinue, suspend or terminate Awards held by Participants;
provided, however, that the Committee may not delegate its authority to take any
action with respect to any Awards held by, or to be granted to, any individual
(i) who is subject on the date of the grant to the reporting rules under Section
16(a) of the Exchange Act or (ii) who is a Section 162(m) Participant. Any
delegation hereunder shall be subject to the restrictions and limits that the
Committee specifies at the time of such delegation of authority and may be
rescinded at any time by the Committee. At all times, any committee appointed
under this Section 5.(b) shall serve in such capacity at the pleasure of the
Committee.




(2)

Delegation of Ministerial Functions. The Committee may delegate ministerial,
non-discretionary functions to individuals who are officers or employees of the
Company or any of its Subsidiaries or to third parties.




(c)

Committee Discretion Binding. Unless otherwise expressly provided in the Plan,
all designations, determinations, interpretations, and other decisions under or
with respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive, and binding
upon all Persons, including the Company, any Subsidiary or Affiliate, any
Participant and any holder or beneficiary of any Award. A Participant or other
holder of an Award may contest a decision or action by the Committee with
respect to such person or Award only on the grounds that such decision or action
was arbitrary or capricious or was unlawful, and any review of such decision or
action shall be limited to determining whether the Committee’s decision or
action was arbitrary or capricious or was unlawful.




(d)

Reliance on Experts. In making any determination or in taking or not taking any
action under this Plan, the Board or a committee, as the case may be, may obtain
and may rely upon the advice of experts, including employees and professional
advisors to the Company. No director, officer or agent of the Company or any of
its Subsidiaries shall be liable for any such action or determination taken or
made or omitted in good faith.




(e)

No Liability. No member of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan, any Award granted or
any Award Agreement entered into hereunder.




6.

Eligibility. The Committee may grant awards under this Plan only to those
persons that the Committee determines to be Eligible Individuals. An Eligible
Individual who has been granted an award, if otherwise eligible, may be granted
additional awards if the Committee shall so determine.




7.

Options.




(a)

Types of Options. Each Option granted under the Plan may be designated by the
Committee, in its sole discretion, either as (i) an Incentive Stock Option or
(ii) as a Non-qualified Stock Option. Options designated as Incentive Stock
Options that fail to continue to meet the requirements of Section 422 of the
Code shall be redesignated as Non-qualified Stock Options automatically on the
date of such failure to continue to meet such requirements without further
action by the Committee. In the absence of any designation, Options granted
under the Plan will be deemed to be Incentive Stock Options to the extent that
such Options meet the requirements of Section 422 of the Code.




(b)

Grant of Options. Subject to the terms and conditions of the Plan, the Committee
may, at any time and from time to time, prior to the date of termination of the
Plan, grant to such Eligible Individuals as the Committee may determine, Options
to purchase such number of shares of Common Stock on such terms and conditions
as the Committee may determine. The date on which the Committee approves the
grant of an Option (or such later date as is specified by the Committee) shall
be considered the Grant Date. All Options granted pursuant to the Plan shall be
evidenced by an Award Agreement in such form or forms as the Committee shall
determine. Award Agreements may contain different provisions, provided, however,
that all such Award Agreements shall comply with all terms of the Plan




(c)

Limitation on Incentive Stock Options.




(1)

Section 424 Employees. Incentive Stock Options may only be granted to Section
424 Employees. Subject to the terms and conditions of this Plan and the Award
Agreement (including all vesting provisions and option periods), any and all
Incentive Stock Options which an employee fails to exercise within ninety (90)
days after the date said employee ceases to be a Section 424 Employee shall
automatically be classified as Non-qualified Stock Options to the extent that
said Options have not otherwise been terminated.




(2)

Ten Percent Shareholder. Notwithstanding any other provision of this Plan to the
contrary, no individual may receive an Incentive Stock Option under the Plan if
such individual, at the time the award is granted, owns (after application of
the rules contained in Section 424(d) of the Code) stock possessing more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company, unless (i) the exercise price for each share of Common Stock
subject to such Incentive Stock Option is at least one hundred ten percent
(110%) of the Fair Market Value of a share of Common Stock on the date of grant
and (ii) such Incentive Stock Option is not exercisable after the fifth (5th)
anniversary of the date of grant.




(3)

Limitation on Grants. The aggregate Fair Market Value (determined with respect
to each Incentive Stock Option at the time such Incentive Stock Option is
granted) of the shares of Common Stock with respect to which Incentive Stock
Options are exercisable for the first time by an individual during any calendar
year (under this Plan or any other plan of the Company) shall not exceed
$100,000. If an Incentive Stock Option is granted pursuant to which the
aggregate Fair Market Value of shares with respect to which it first becomes
exercisable in any calendar year by an individual exceeds such $100,000
limitation, the portion of such Option which is in excess of the $100,000
limitation, and any Options issued subsequently in the same calendar year, shall
be treated as a Non-qualified Stock Option pursuant to Section 422(d)(1) of the
Code. In the event that an individual is eligible to participate in any other
stock option plan of the Company which is also intended to comply with the
provisions of Section 422 of the Code, such $100,000 limitation shall apply to
the aggregate number of shares for which Incentive Stock Options may be granted
under this Plan and all such other plans.




(4)

Other Terms. Award Agreements evidencing Incentive Stock Options shall contain
such other terms and conditions as may be necessary to qualify, to the extent
determined desirable by the Committee, with the applicable provisions of Section
422 of the Code.




(d)

Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Committee, subject
to the following:




(1)

 The per Share exercise price of an Incentive Stock Option shall be no less than
100% of the Fair Market Value per Share on the Grant Date.




(2)

The per Share exercise price of a Non-qualified Stock Option shall be such price
as the Committee shall determine on the Grant Date; provided, that such price
may not be less than the minimum price required by Applicable Law.




(3)

 Notwithstanding the foregoing, at the Committee’s discretion, Options may be
granted in substitution and/or conversion of options or stock appreciation
rights of an acquired entity, with a per Share exercise price of less than 100%
of the Fair Market Value per Share on the date of such substitution and/or
conversion if such exercise price is based on a formula set forth in the terms
of such options/stock appreciation rights or in the terms of the agreement
providing for such acquisition.




(e)

Option Period. Subject to the provisions of Sections 7.(c) and 14.(b), each
Option granted pursuant to Section 7 under the Plan shall terminate and all
rights to purchase shares thereunder shall cease on the tenth (10th) anniversary
of the date such Option is granted, or on such date prior thereto as may be
fixed by the Committee and stated in the Award Agreement relating to such
Option. Notwithstanding the foregoing, the Committee may in its discretion, at
any time prior to the expiration or termination of any Option, extend the term
of any such Option for such additional period as the Committee in its discretion
may determine; provided, however, that in no event shall the aggregate option
period with respect to any Option, including the initial term of such Option and
any extensions thereof, exceed ten (10) years.




(f)

Vesting. Each Award Agreement will specify the vesting schedule applicable to
the Option granted thereunder. Notwithstanding the foregoing, the Committee may
in its discretion provide that any vesting requirement or other such limitation
on the exercise of an Option may be rescinded, modified or waived by the
Committee, in its sole discretion, at any time and from time to time after the
date of grant of such Option, so as to accelerate the time at which the Option
may be exercised.




(g)

Exercise of Option.




(1)

Procedure for Exercise.




(A)

Any Option granted hereunder shall be exercisable according to the terms of the
Plan and at such times and under such conditions as determined by the Committee
and set forth in the respective Award Agreement. Unless the Committee provides
otherwise: (i) no Option may be exercised during any leave of absence other than
an approved personal or medical leave with an employment guarantee upon return;
and (ii) an Option shall continue to vest during any authorized leave of absence
and such Option may be exercised to the extent vested and exercisable upon the
Participant’s return to active employment status.




(B)

An Option shall be deemed exercised when the Company, or its agent appointed
pursuant to 5.(b)(2) receives (i) written, electronic or verbal, to the extent
expressly permitted by the third party or Company, notice of exercise (in
accordance with the Award Agreement) from the person entitled to exercise the
Option; (ii) full payment for the Shares with respect to which the related
Option is exercised; and (iii) with respect to Non-qualified Stock Option,
payment of all applicable withholding taxes.




(C)

Shares issued upon exercise of an Option shall be issued in the name of the
Participant or, if requested by the Participant, in the name of the Participant
and his or her spouse.




(D)

The Company shall issue (or cause to be issued) such Shares as soon as
administratively practicable after the Option is exercised.




(2)

Rights as Shareholders. Unless provided otherwise by the Committee or pursuant
to this Plan, until the Shares are issued (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
shareholder shall exist with respect to the Shares subject to an Option,
notwithstanding the exercise of the Option.




(h)

Form of Consideration. Unless provided otherwise in the Award Agreement, the
following shall be deemed to be acceptable forms of consideration for exercising
an Option:




(1)

cash;




(2)

check or wire transfer (denominated in U.S. Dollars);




(3)

subject to any conditions or limitations established by the Committee in the
applicable Award Agreement, other Shares which have a Fair Market Value on the
date of surrender equal to the aggregate exercise price of the Shares as to
which said Option shall be exercised;




(4)

subject to any conditions or limitations established by the Committee in the
applicable Award Agreement, withholding of Shares deliverable upon exercise,
which have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which said Option shall be exercised;




 

(5)

consideration received by the Company under a broker-assisted sale and
remittance program, or “cashless” exercise/sale procedure;




(6)

 such other consideration and method of payment for the issuance of Shares to
the extent permitted by Applicable Laws; or




(7)

any combination of the foregoing methods of payment.




(i)

Transferability. No Incentive Stock Option shall be assignable or transferable
by the Participant to whom it is granted, other than by will or the laws of
descent and distribution. No Non-qualified Stock Option shall be assignable or
transferable by the Participant to whom it is granted, other than by will or the
laws of descent and distribution; provided, however, that Non-qualified Stock
Options may be transferred or assigned to (i) family members or entities
(including trusts) established for the benefit of the Participant or the
Participant’s family members or (ii) any other person, as permitted by
applicable securities law. Any Option assigned or transferred pursuant to this
Section 7.(i) shall continue to be subject to the same terms and conditions as
were applicable to the Option immediately before the transfer; provided,
however, than any Option transferred for value may not be exercised under any
Registration Statement on Form S-8 and upon exercise of such transferred Option
the holder would only be entitled to receive shares of restricted stock that
have not been registered under the Securities Act of 1933.




8.

Restricted Stock Award.




(a)

Grant of a Restricted Stock Award. Subject to the provisions of the Plan, the
Committee may grant a Restricted Stock Award. Each grant of a Restricted Stock
Award shall be evidenced by an Award Agreement in such form as the Committee
shall from time to time approve.




(b)

Issue Date and Vesting Date. At the time of the grant of a Restricted Stock
Award, the Committee shall establish an Issue Date(s) and a Vesting Date(s) with
respect to such Restricted Stock Award. The Committee may divide a Restricted
Stock Award into classes and assign a different Issue Date and/or Vesting Date
for each class. Upon an Issue Date with respect to a share of a Restricted Stock
Award, a share of a Restricted Stock Award shall be issued in accordance with
the provisions of Section 8.(d). Provided that all conditions to the vesting of
a share of a Restricted Stock Award imposed pursuant to Section 8.(c) are
satisfied, upon the occurrence of the Vesting Date with respect to a share of
Restricted Stock, such share of Restricted Stock shall vest.




(c)

Vesting. At the time of the grant of a Restricted Stock Award, the Committee may
impose such restrictions or conditions, not inconsistent with the provisions
hereof, to the vesting of such Restricted Stock as it, in its absolute
discretion, deems appropriate. By way of example and not by way of limitation,
the Committee may require, as a condition to the vesting of any class or classes
of shares underlying a Restricted Stock Award, that the Participant or the
Company achieve certain performance criteria, the Common Stock attain certain
stock price or prices, or such other criteria to be specified by the Committee
at the time of the grant of such Shares in the applicable Award Agreement.




(d)

Issuance of Certificates.




(1)

Reasonably promptly after the Issue Date with respect to a Restricted Stock
Award, the Company shall cause to be issued and delivered, either physically or
electronically shares of Common Stock, registered in the name of the Participant
to whom such shares were granted; provided, that the Company shall not cause a
physical stock certificate to be issued unless it has received a stock power
duly endorsed in blank with respect to such shares. Each stock certificate
representing unvested shares of Restricted Stock shall bear the following
legend:




THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY IS SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS (INCLUDING
FORFEITURE AND RESTRICTIONS AGAINST TRANSFER) CONTAINED IN THE GENTOR RESOURCES
2010 PERFORMANCE AND EQUITY INCENTIVE PLAN AND AN AWARD AGREEMENT ENTERED INTO
BETWEEN THE REGISTERED OWNER OF SUCH SHARES AND GENTOR RESOURCES. A COPY OF THE
PLAN AND AGREEMENT IS ON FILE IN THE OFFICE OF THE SECRETARY OF GENTOR
RESOURCES. SUCH LEGEND SHALL NOT BE REMOVED FROM THE CERTIFICATE EVIDENCING SUCH
SHARES UNTIL SUCH SHARES VEST PURSUANT TO THE TERMS HEREOF.”




(2)

To the extent that the shares of Restricted Stock are delivered electronically,
the Company may make such provisions as it deems necessary to ensure that each
share of Restricted Stock is subject to the same terms and conditions as shares
that are represented by a physical stock certificate. Each certificate issued
pursuant to Section 8.(d)(1) hereof, together with the stock powers relating to
the shares of Restricted Stock evidenced by such certificate, shall be deposited
by the Company with a custodian designated by the Company. The Company shall
cause such custodian to issue to the Participant a receipt evidencing the
certificates held by it which are registered in the name of the Participant.




(e)

Dividends and Splits. As a condition to the grant of an award of a Restricted
Stock Award, the Committee may require or permit a Participant to elect that any
cash dividends paid on a share of a Restricted Stock Award be automatically
reinvested in additional shares of Restricted Stock or applied to the purchase
of additional awards under this Plan. Unless otherwise determined by the
Committee, stock distributed in connection with a stock split or stock dividend,
and other property distributed as a dividend, shall be subject to restrictions
and a risk of forfeiture to the same extent as the Restricted Stock Award with
respect to which such stock or other property has been distributed.




(f)

Consequences Upon Vesting. Upon the vesting of a share of a Restricted Stock
Award pursuant to the terms hereof, the vesting restrictions shall cease to
apply to such share. Reasonably promptly after a share of a Restricted Stock
Award vests pursuant to the terms hereof, the Company shall cause to be issued
and delivered to the Participant to whom such shares were granted, a either (i)
a certificate evidencing such shares of Common Stock or (ii) an electronic
issuance evidencing such shares of Common Stock, together with any other
property of the Participant held by the custodian pursuant to Section 8.(d)
hereof.




9.

Restricted Stock Units.




(a)

Grant of Restricted Stock Units. Subject to the terms of the Plan, the Committee
may grant awards of Restricted Stock Units or RSUs. An award of RSUs may be
subject to the attainment of specified performance goals or targets,
forfeitability provisions and such other terms and conditions as the Committee
may determine, subject to the provisions of this Plan. At the time an award of
RSUs is made, the Committee shall establish a period of time during which the
RSUs shall vest. Each grant of a RSU shall be evidenced by an Award Agreement in
such form as the Committee shall from time to time approve.




(b)

Dividend Equivalent Accounts. If (and only if) required by the applicable Award
Agreement, prior to the expiration of the applicable vesting period of an RSU,
the Company shall pay dividend equivalent rights with respect to RSUs, in which
case, the Company shall establish an account for the Participant and reflect in
that account any securities, cash or other property comprising any dividend or
property distribution with respect to the Common Stock underlying each RSU. Each
amount or other property credited to any such account shall be subject to the
same vesting conditions as the RSU to which it relates. The Participant shall be
paid the amounts or other property credited to such account upon vesting of the
RSU.




(c)

Rights as a Shareholder. Subject to the restrictions imposed under the terms and
conditions of this Plan and the applicable Award Agreement, each Participant
receiving RSUs shall have no rights as a shareholder with respect to such RSUs
until such time as Common Stock are issued to the Participant. Except as
otherwise provided in the applicable Award Agreement, Common Stock issuable
under an RSU shall be treated as issued on the first date that the holder of the
RSU is no longer subject to a substantial risk of forfeiture as determined for
purposes of Section 409A of the Code, and the holder shall be the owner of such
Common Stock on such date.




(d)

Consequences Upon Vesting. Reasonably promptly after the vesting of an RSU, the
Company shall cause to be issued and delivered to the Participant to whom such
shares were granted, either (i) a certificate evidencing such shares of Common
Stock or (ii) an electronic issuance evidencing such shares of Common Stock,
together with any other property of the Participant held by the custodian
pursuant to Section 9.(b) hereof.




10.

Stock Appreciation Rights.




(a)

Grant of Stock Appreciation Rights. Subject to the terms of the Plan, any Option
granted under the Plan may include a SAR, either at the time of grant or by
amendment except that in the case of an Incentive Stock Option, such SAR shall
be granted only at the time of grant of the related Option. The Committee may
also award to Participants SARs independent of any Option. A SAR shall be
subject to such terms and conditions not inconsistent with the Plan as the
Committee shall impose. Each grant of a SAR shall be evidenced by an Award
Agreement in such form as the Committee shall from time to time approve.




(b)

Vesting. A SAR granted in connection with an Option shall become exercisable, be
transferable and shall lapse according to the same vesting schedule,
transferability and lapse rules that are established by the Committee for the
Option. A SAR granted independent of an Option shall become exercisable, be
transferable and shall lapse in accordance with a vesting schedule,
transferability and lapse rules established by the Committee. Notwithstanding
the above, a SAR shall not be exercisable by a person subject to Section 16(b)
of the Exchange Act for at least six (6) months following the date the SAR is
granted.




(c)

Failure to Exercise. If on the last day of the Option period (or in the case of
a SAR independent of an Option, the SAR period established by the Committee),
the Fair Market Value of the stock exceeds the exercise price, the Participant
has not exercised the Option or SAR, and neither the Option nor the SAR has
lapsed, such SAR shall be deemed to have been exercised by the Participant on
such last day and the Company shall make the appropriate payment therefor.




(d)

Payment. The amount of additional compensation which may be received pursuant to
the award of one SAR is the excess, if any, of the Fair Market Value of one
share of Common Stock on the Appreciation Date over the exercise price, in the
case of a SAR granted in connection with an Option, or the Fair Market Value of
one (1) share of Common Stock on the date the SAR is granted, in the case of a
SAR granted independent of an Option. The Company shall pay such excess in cash,
in shares of Common Stock valued at Fair Market Value, or any combination
thereof, as determined by the Committee. Fractional shares shall be settled in
cash.




(e)

Designation of Appreciation Date. A Participant may designate an Appreciation
Date at such time or times as may be determined by the Committee at the time of
grant by filing an irrevocable written notice with the Committee or its
designee, specifying the number of SARs to which the Appreciation Date relates,
and the date on which such SARs were awarded. Such time or times determined by
the Committee may take into account any applicable “window periods” required by
Rule 16b-3 under the Exchange Act.




(f)

Expiration. Except as otherwise provided in the case of SARs granted in
connection with Options, the SARs shall expire on a date designated by the
Committee which is not later than ten (10) years after the date on which the SAR
was awarded.




11.

Stock Bonuses. Subject to the provisions of the Plan, the Committee may grant
Stock Bonuses in such amounts as it shall determine from time to time. A Stock
Bonus shall be paid at such time and subject to such conditions as the Committee
shall determine at the time of the grant of such Stock Bonus. Shares of Common
Stock granted as a Stock Bonus shall be issued in certificated form or
electronically and delivered to such Participant as soon as practicable after
the date on which such Stock Bonus is required to be paid.




12.

Performance Awards.




(a)

Grant of Performance Awards. Subject to the terms of the Plan, the Committee may
grant Performance Awards to any officer or employee of the Company or its
Subsidiaries. The provisions of Performance Awards need not be the same with
respect to all Participants. A Performance Award may consist of a right that is
(i) denominated in cash or Shares (including but not limited to Restricted Stock
or Restricted Stock Units), (ii) valued, as determined by the Committee, in
accordance with the achievement of one or more performance criteria as the
Committee shall establish, and (iii) payable at such time and in such form as
the Committee shall determine. Each grant of a Performance Award shall be
evidenced by an Award Agreement in such form as the Committee shall from time to
time approve.




(b)

Terms and Conditions.




(1)

Each Performance Award shall contain provisions regarding (i) the target and
maximum amount payable to the Participant, (ii) the performance criteria and
level of achievement versus these criteria which shall determine the amount of
such payment, (iii) the period as to which performance shall be measured for
establishing the amount of any payment, (iv) the timing of any payment earned by
virtue of performance, (v) restrictions on the alienation or transfer of the
Performance Award prior to actual payment, (vi) forfeiture provisions, and (vii)
such further terms and conditions, in each case not inconsistent with the Plan,
as may be determined from time to time by the Committee. In the event the
Committee provides for dividends or dividend equivalents to be payable with
respect to any Performance Awards denominated in Shares, actual payment of such
dividends or dividend equivalents shall be conditioned upon the performance
goals underlying the Performance Award being met.




(2)

The maximum amount payable under a Performance Award that is settled for cash
may be a multiple of the target amount payable. However, the maximum number of
shares subject to any Performance Award denominated in Shares granted in any
fiscal year to a Participant shall be Four Hundred Thousand (400,000), subject
to adjustment as provided in Section 16.(a), and the maximum amount paid in
respect of a Performance Award denominated in cash or value other than Shares on
an annualized fiscal year basis with respect to any Participant shall be Two
Hundred Fifty Thousand Dollars (US$250,000.00).




(3)

The Committee shall have the power to impose such other restrictions on Awards
subject to this Section 12.(b) as it may deem necessary or appropriate to ensure
that such Awards satisfy all requirements for “performance-based compensation”
within the meaning of Section 162(m)(4)(C) of the Code, or any successor
provision thereto. Notwithstanding any provision of the Plan to the contrary,
the Committee shall not be authorized to increase the amount payable under any
Award to which this Section 12 applies upon attainment of such pre-established
formula.




(c)

Performance Criteria. The Committee shall establish the performance criteria and
level of achievement versus these criteria which shall determine the target and
the minimum and maximum amount payable under a Performance Award, which criteria
may be based on financial performance and/or personal performance evaluations.
The Committee may specify the percentage of the target Performance Award that is
intended to satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Code. Notwithstanding anything to the contrary herein, the
performance criteria for any portion of a Performance Award that is intended to
satisfy the requirements for “performance-based compensation” under Section
162(m) of the Code shall be a measure established by the Committee based on one
or more Qualifying Performance Criteria selected by the Committee and specified
in writing not later than ninety (90) days after the commencement of the
performance period to which the performance goals relate (and, in the case of
performance periods of less than one year, in no event after 25% or more of the
performance period has elapsed) and while performance relating to such target(s)
remains substantially uncertain within the meaning of Section 162(m) of the
Code. The applicable performance measurement period may not be less than three
(3) months nor more than ten (10) years.




(d)

Qualifying Performance Criteria. For purposes of this Plan, the term “Qualifying
Performance Criteria” shall mean any one or more of the following performance
criteria, either individually, alternatively or in any combination, applied to
either the Company as a whole or to a business unit, Affiliate or business
segment, either individually, alternatively or in any combination, and measured
either annually or cumulatively over a period of years, on an absolute basis or
a per share basis or relative to a pre-established target, to previous years’
results or to a designated comparison group, in each case as specified by the
Committee in the Award: (i) cash flow; (ii) earnings (including gross margin
and/or EBITDA); (iii) earnings per share; (iv) growth in earnings, cash flow,
revenue, gross margin, operating expense or operating expense as a percentage of
revenue; (v) stock price; (vi) return on equity or average shareholder equity;
(vii) total shareholder return; (viii) return on capital; (ix) return on assets
or net assets; (x) return on investment; (xi) revenue; (xii) income or net
income; (xiii) operating income or net operating income; (xiv) operating profit,
net operating profit or controllable operating profit; (xv) operating margin or
operating expense or operating expense as a percentage of revenue; (xvi) return
on operating revenue; (xvii) overhead or other expense reduction; (xviii) credit
rating; (xix) strategic plan development and implementation; (xx) succession
plan development and implementation; (xxi) acquisitions consummated; (xxii)
improvement in productivity or workforce diversity; (xxiii) attainment of
objective operating goals and employee metrics; (xxiv) economic value added; and
(xxv) any other similar criteria. These terms are used as applied under
generally accepted accounting principles or in the financial reporting of the
Company or of its Subsidiaries. To the extent consistent with Section 162(m) of
the Code, the Committee may appropriately adjust any evaluation of performance
under a Qualifying Performance Criteria to mitigate the unbudgeted impact of
material, unusual or nonrecurring gains and losses, accounting changes or other
extraordinary events not foreseen at the time the targets were set unless the
Committee provides otherwise at the time of establishing the targets; provided
that the Committee may not make any adjustment to the extent it would adversely
affect the qualification of any compensation payable under such performance
targets as “performance-based compensation” under Section 162(m).




(e)

Timing and Form of Payment. The Committee shall determine the timing of payment
of any Performance Award. The Committee may provide for or, subject to such
terms and conditions as the Committee may specify, may permit a Participant to
elect (in a manner consistent with Section 409A of the Code) for the payment of
any Performance Award to be deferred to a specified date or event.




13.

Other Stock-Based Awards.  Awards of shares of Common Stock, stock appreciation
rights, phantom stock and other awards that are valued in whole or in part by
reference to, or otherwise based on, Common Stock, may also be made, from time
to time, to Eligible Individuals as may be selected by the Committee. Such
awards may be made alone or in addition to or in connection with any Option,
Restricted Stock Unit or any other award granted hereunder. The Committee may
determine the terms and conditions of any such award. Each award shall be
evidenced by an Award Agreement that shall specify the number of shares of
Common Stock subject to the award, any consideration therefor, any vesting or
performance requirements and such other terms and conditions as the Committee
shall determine.




14.

Effect of Termination of Service on Awards.




(a)

Termination of Employment and/or Services. The Committee shall establish the
effect of a termination of employment or service on the rights and benefits
under each award under this Plan and in so doing may make distinctions based
upon, inter alia, the cause of termination and type of award. If the Participant
is not an employee of the Company or one of its Subsidiaries and provides other
services to the Company or one of its Subsidiaries, the Committee shall be the
sole judge for purposes of this Plan (unless a contract or the Award Agreement
otherwise provides) of whether the Participant continues to render services to
the Company or one of its Subsidiaries and the date, if any, upon which such
services shall be deemed to have terminated.




(b)

Termination of Employment and/or Services Without Cause. Unless otherwise
provided in an Award Agreement, upon the termination of the employment or other
service of a Participant with the Company, a Subsidiary or Affiliate, other than
by reason of Cause, death or Disability, any Option, RSU or SAR granted to such
Participant which has vested as of the date upon which the termination occurs
shall be exercisable for a period not to exceed ninety (90) days after such
termination. Upon such termination, (i) the Participant’s unvested Options or
SARs shall expire and the Participant shall have no further right to exercises
such Options or SARs and (ii) any Restricted Stock or RSU that is subject to
restrictions at the time of termination shall be forfeited and reacquired by the
Company. Notwithstanding the provisions of this Section 14.(b), the Committee
may provide, by rule or regulation, in any Award Agreement, or in any individual
case, in its sole discretion, that following the termination of employment or
service of a Participant with the Company, a Subsidiary or Affiliate , other
than a termination resulting from Cause, a Participant may (i) exercise an
Option, in whole or in part, at any time subsequent to such termination of
employment or service and prior to termination of the Option pursuant to Section
7.(f) above, either subject to or without regard to any vesting or other
limitation on exercise imposed pursuant to the applicable Award Agreement and
(ii) any restrictions or forfeiture conditions relating to the vesting of a
Restricted Stock Award or Restricted Stock Unit shall be waived in whole or in
part in the event of such termination.




(c)

Termination of Employment and/or Services for Cause. Upon termination of the
employment or other service of a Participant with the Company, a Subsidiary or
Affiliate, as the case may be, for Cause, (i) any Option or SAR granted to the
Participant shall expire immediately and the Participant shall have no further
right to exercise such Option or SAR, as the case may be and (ii) any Restricted
Stock or RSU that is subject to restrictions at the time of termination shall be
forfeited and reacquired by the Company. The Committee shall determine whether
Cause exists for purposes of this Plan.




(d)

Termination of Employment and/or Services by Disability or Death. Unless
otherwise provided in an Award Agreement , if a Participant’s employment or
service with the Company, the Subsidiary or Affiliate, as the case may be,
terminates by reason of Disability or death, all outstanding Options and SARs
held by the Participant at the time of death or Disability (the “Date of
Termination by Death or Disability”) shall immediately vest and, (i) in the case
of termination by Disability, the Participant, or (ii) in the case of
termination by death, the Participant’s estate, the devisee named in the
Participant’s valid last will and testament or the Participant’s heir at law who
inherits the Option (whichever is applicable), has the right, at any time prior
to the one year anniversary of the Date of Termination by Death or Disability to
exercise, in whole or in part, any portion of the Options or SARs held by the
Participant on the Date of Termination by Death or Disability. Unless otherwise
provided in a Award Agreement, if a Participant’s employment or service with the
Company, the Subsidiary or Affiliate, as the case may be, terminates by reason
of Disability or death, any time-based restrictions applicable to any
outstanding RSU or Restricted Stock shall be deemed waived. To the extent that
any RSU or Restricted Stock is subject to forfeiture based upon the achievement
of performance requirements, the Committee shall, (i) determine the extent to
which such performance requirements have been met as of the Date of Termination
by Death or Disability based upon such audited or unaudited financial
information then available or other information as it deems relevant, and (ii)
cause to be paid to each Participant partial or full Awards with respect to such
RSU or Restricted Stock based upon the Committee’s determination of the degree
of attainment of the applicable performance requirements.




(e)

Events Not Deemed Terminations of Service. Unless the express policy of the
Company or one of its Subsidiaries or Affiliates, as the case may be, or the
Committee, otherwise provides, the employment relationship shall not be
considered terminated in the case of (a) sick leave, (b) military leave, or (c)
any other leave of absence authorized by the Company or one of its Subsidiaries,
or the Committee; provided that unless re-employment upon the expiration of such
leave is guaranteed by contract or law, such leave is for a period of not more
than three (3) months. In the case of any employee of the Company or one of its
Subsidiaries on an approved leave of absence, continued vesting of the award
while on leave from the employ of the Company or one of its Subsidiaries may be
suspended until the employee returns to service, unless the Committee otherwise
provides or Applicable Laws otherwise require. In no event shall an award be
exercised after the expiration of the term set forth in the Award Agreement.




(f)

Effect of Change of Entity Status. Unless otherwise provided in an Award
Agreement or by the Committee, in its sole and absolute discretion, on a case-by
case basis, for purposes of this Plan and any Award, if an entity ceases to be a
Subsidiary or Affiliate of the Company, a termination of employment or service
shall be deemed to have occurred with respect to each Eligible Individual in
respect of such Subsidiary or Affiliate who does not continue as an Eligible
Individual in respect of another entity within the Company or another Subsidiary
or Affiliate that continues as such after giving effect to the transaction or
other event giving rise to the change in status.




15.

Awards to Independent Directors.




(a)

Initial Grants of Options to Independent Directors. Each person, if any, who is
 elected to the Board after the Effective Date and who is an Independent
Director at the time of such initial election may be granted Non-qualified Stock
Options, Restricted Stock and/or Restricted Stock Units with an aggregate value
as established by the Board from time to time; provided, however, that the
number of shares of Common Stock subject to any Non-qualified Stock Option,
Restricted Stock or RSU awarded under this Section 15.(a) shall be reduced by
the number of shares of Common Stock subject to any Option, Restricted Stock or
RSU granted to an Independent Director pursuant to any other stock incentive
plan maintained by the Company.




(b)

 Annual Grants to Independent Directors. The Committee may make an annual grant
of Non-qualified Stock Options, Restricted Stock and/or RSUs to all Independent
Directors, in an amount to be determined by the Committee in its sole discretion
and subject to the applicable limitations of the Plan; provided, however, that
no Option, Restricted Stock, and/or RSU shall be granted to an Independent
Director under this Section 15.(b) during any year in which such Independent
Director received an Award pursuant to Section 15.(a).




(c)

Additional Awards to Independent Directors. In addition to any other grants made
to Independent Directors under this Section 15.(c), the Committee may from time
to time grant Options, Restricted Stock, Restricted Stock Units, Stock Bonuses
and Other Stock Based Awards to any Independent Director, in its sole
discretion, and subject to the applicable limitations of the Plan.




(d)

Exercise Price. The price per share of the shares subject to each Option or SAR
granted to an Independent Director shall equal 100% of the Fair Market Value of
a share of Common Stock on the date the option is granted.




(e)

Vesting. Except as set forth in the Award Agreement, subject to the provisions
of Section 18, (a) any Option, SAR, Restricted Stock or RSU granted to an
Independent Director pursuant to Section 15.(a) shall vest and, in the case of
Options or SARs, become exercisable, in cumulative annual installments of 20%
each on the first, second, third, fourth and fifth anniversaries of the date the
Award, (b) any other Options, SARs, Restricted Stock or RSUs granted to an
Independent Director pursuant to Section 15.(b) or Section 15.(c) shall vest and
become exercisable in accordance with the terms set forth in the applicable
Award Agreement, as determined by the Committee in its sole discretion;
provided, however, any Option or SAR granted to an Independent Director may in
the sole discretion of the Committee vest and become immediately exercisable and
any Restricted Stock or RSU which were granted pursuant to time-based
restrictions may have such restrictions waived upon the retirement of the
Independent Director in accordance with the Company’s retirement policy
applicable to directors.




(f)

Vesting of Restricted Stock or Restricted Stock Units. Reasonably promptly after
the vesting of a Restricted Stock Award or a RSU, the Company shall cause to be
issued and delivered, either physically or electronically, to the Independent
Director to whom such shares were granted, either (i) a certificate evidencing
such shares of Common Stock or (ii) an electronic issuance evidencing such
shares of Common Stock.




(g)

Term. Unless otherwise provided in the applicable Award Agreement, the term of
any Non-qualified Stock Option, SAR, or RSU granted to an Independent Director
shall be ten (10) years from the date the Option is granted.




(h)

Effect of Termination of Service. Upon a termination of the Independent
Director’s services with the Company for any reason, any unvested Option or SAR
shall immediately expire and any Restricted Stock or RSU that is subject to
restrictions at the time of termination shall be forfeited and reacquired by the
Company. Vested portions of any Options granted to an Independent Director are
exercisable until the first to occur of the following events:




(1)

the expiration of twelve (12) months from the date of the Independent Director’s
death or a termination of the Independent Director’s services with the Company
by reason of a Disability;




(2)

the expiration of three (3) months from the date the Independent Director’s
services with the Company are terminated for any reason other than death or
Disability; or




(3)

the expiration of ten (10) years from the date the Option was granted.




16.

Recapitalization, Change In Control And Other Corporate Events.




(a)

Recapitalization. If the outstanding shares of Common Stock are increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Company by reason of any recapitalization, or
reclassification, stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock of the
Company or other increase or decrease in such shares effected without receipt of
consideration by the Company occurring after the Effective Date, a corresponding
appropriate and proportionate adjustment shall be made by the Committee (i) in
the aggregate number and kind of shares of Common Stock available under the
Plan, (ii) in the number and kind of shares of Common Stock issuable upon
exercise or vesting of an outstanding Award or upon termination of the
Restriction Period applicable to a Restricted Stock Unit granted under the Plan,
and (iii) in the exercise price per share of outstanding Options granted under
the Plan.




(b)

Reorganization. Unless otherwise provided in an Award Agreement, in the event of
a Reorganization of the Company, the Committee may, in its sole and absolute
discretion, provide on a case-by-case basis that some or all outstanding Awards
shall become immediately exercisable, vested or entitled to payment. In the
event of a Reorganization of the Company the Committee may, in its sole and
absolute discretion, provide on a case-by-case basis that Options shall
terminate upon the Reorganization, provided however, that Optionee shall have
the right, immediately prior to the occurrence of such Reorganization and during
such reasonable period as the Committee in its sole discretion shall determine
and designate, to exercise any vested Option in whole or in part. In the event
that the Committee does not terminate an Option upon a Reorganization of the
Company then each outstanding Option shall upon exercise thereafter entitle the
holder thereof to such number of shares of Common Stock or other securities or
property to which a holder of shares of Common Stock would have been entitled to
upon such Reorganization.




(c)

Change in Control. With respect to any Award, other than a Performance Award, in
connection with a Change in Control, the Board or Committee may, in its
discretion, either by the terms of the Award Agreement applicable to any Award
or by resolution adopted prior to the occurrence of the Change in Control, (i)
provide for the assumption or substitution of, or adjustment to, each
outstanding Award; (ii) accelerate the vesting of Awards and terminate any
restrictions on Awards; and (iii) provide for the cancellation of Awards for a
cash payment per share/unit in an amount based on Fair Market Value of the Award
with reference to the Change in Control, which amount may be zero (0) if
applicable. In the event of a Change in Control, (a) any outstanding Performance
Awards relating to Performance Periods ending prior to the Change in Control
which have been earned but not paid shall become immediately payable, (b) all
incomplete Performance Periods in effect on the date the Change in Control
occurs shall end on the date of such change, and the Committee shall, (i)
determine the extent to which Qualifying Performance Criteria with respect to
each such Performance Period have been met based upon such audited or unaudited
financial information then available as it deems relevant, (ii) cause to be paid
to each Participant partial or full Awards with respect to Qualifying
Performance Criteria for each such Performance Period based upon the Committee’s
determination of the degree of attainment of Qualifying Performance Criteria,
and (c) the Company shall pay all such Performance Awards in cash promptly.




(d)

 The obligations of the Company under the Plan shall be binding upon any
successor corporation or organization resulting from the merger, consolidation
or other reorganization of the Company, or upon any successor corporation or
organization succeeding to substantially all of the assets and business of the
Company. The Company agrees that it will make appropriate provisions for the
preservation of Participant’s rights under the Plan in any agreement or plan
which it may enter into or adopt to effect any such merger, consolidation,
reorganization or transfer of assets.




(e)

Adjustments. Adjustments under this Section 16 related to stock or securities of
the Company shall be made by the Committee whose determination in that respect
shall be final, binding, and conclusive. No fractional shares of Common Stock or
units of other securities shall be issued pursuant to any such adjustment, and
any fractions resulting from any such adjustment shall be eliminated in each
case by rounding downward to the nearest whole share or unit.




(f)

No Limitations. The grant of an Award pursuant to the Plan shall not affect or
limit in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure or to merge, consolidate, dissolve or liquidate, or to sell or
transfer all or any part of its business or assets.




17.

Provisions Applicable To Covered Employees.




(a)

Awards. Notwithstanding anything in the Plan to the contrary, the Committee may
grant any Award to a Covered Employee. The Committee, in its discretion, may
determine whether an Award is to qualify as performance-based compensation as
described in Section 162(m)(4)(C) of the Code. To the extent necessary to comply
with the performance-based compensation requirements of Section 162(m)(4)(C) of
the Code, with respect to any Award granted pursuant to the Plan which may be
granted to one or more Covered Employees, no later than ninety (90) days
following the commencement of any fiscal year in question or any other
designated fiscal period or period of service (or such other time as may be
required or permitted by Section 162(m) of the Code, the Committee shall, in
writing, (i) designate one or more Covered Employees, (ii) select the Qualifying
Performance Criteria applicable to the fiscal year or other designated fiscal
period or period of service, (iii) establish the various performance targets, in
terms of an objective formula or standard, and amounts of such Awards, as
applicable, which may be earned for such fiscal year or other designated fiscal
period or period of service and (iv) specify the relationship between Qualifying
Performance Criteria and the performance targets and the amounts of such Awards,
as applicable, to be earned by each Covered Employee for such fiscal year or
other designated fiscal period or period of service. Following the completion of
each fiscal year or other designated fiscal period or period of service, the
Committee shall certify in writing whether the applicable performance targets
have been achieved for such fiscal year or other designated fiscal period or
period of service. In determining the amount earned by a Covered Employee, the
Committee shall have the right to reduce (but not to increase) the amount
payable at a given level of performance to take into account additional factors
that the Committee may deem relevant to the assessment of individual or
corporate performance for the fiscal year or other designated fiscal period or
period of service.




(b)

Limitations. Furthermore, notwithstanding any other provision of the Plan or any
Award which granted to a Covered Employee and is intended to qualify as
performance-based compensation as described in Section 162(m)(4)(C) of the Code
shall be subject to any additional limitations set forth in Section 162(m) of
the Code (including any amendment to Section 162(m) of the Code) or any
regulations or rulings issued thereunder that are requirements for qualification
as performance-based compensation as described in Section 162(m)(4)(C) of the
Code, and the Plan shall be deemed amended to the extent necessary to conform to
such requirements.




18.

Ownership and Transfer Restrictions.  The Committee, in its sole discretion, may
impose such restrictions on the ownership and transferability of shares received
pursuant to any Award at it deems appropriate, including any restrictions as may
be imposed pursuant to the Company’s Stock Ownership Guidelines or Insider
Trading Policy. Any such restriction shall be set forth in the respective Award
Agreement and may be referred to on the certificates evidencing such shares. The
holder shall give the Company prompt notice of any disposition of shares of
Common Stock acquired by exercise of an Incentive Stock Option within (a) two
years from the date of granting (including the date the Option is modified,
extended or renewed for purposes of Section 424(h) of the Code) such Option to
such holder or (b) one year after the transfer of such shares to such holder.




19.

Limitations on Re-Pricing and Exchange of Options and SARs.  The approval by a
majority of the votes present and entitled to vote at a duly held meeting of the
shareholders of the Company at which a quorum representing a majority of all
outstanding voting stock is, either in person or by proxy, present and voting on
the matter, or by written consent in accordance with applicable state law and
the Articles of Incorporation and Bylaws of the Company shall be required for
(i) the re-pricing of any Option or SAR granted under the Plan, or (ii) the
exchange of any outstanding Option or SAR granted under the Plan for a new
Option with an exercise price that is lower than the exercise price of the
Option or SAR that is surrendered by the Participant.




20.

Disclaimer of Rights. No provision in the Plan, any Award granted or any Award
Agreement entered into pursuant to the Plan shall be construed to confer upon
any individual the right to remain in the employ of the Company or to interfere
in any way with the right and authority of the Company either to increase or
decrease the compensation of any individual, including any Participant, at any
time, or to terminate any employment or other relationship between any
individual and the Company. A holder of an Award shall not be deemed for any
purpose to be shareholder of the Company with respect to such Award except to
the extent that such Award shall have been exercised with respect thereto and,
in addition, a stock certificate shall have been issued theretofore and
delivered to the holder, or except as expressly provided by the Committee in
writing. No adjustment shall be made for dividends (ordinary or extraordinary,
whether in cash, securities or other property) or distributions or other rights
for which the record date is prior to the date such stock certificate is issued,
except as expressly provided in Section 16 hereof.




21.

Nonexclusivity of the Plan. The adoption of the Plan shall not be construed as
creating any limitations upon the right and authority of the Committee to adopt
such other incentive compensation arrangements (which arrangements may be
applicable either generally to a class or classes of individuals or specifically
to a particular individual or individuals) as the Committee in its discretion
determines desirable, including, without limitation, the granting of stock
options or stock appreciation rights other than under the Plan.




22.

Securities Matters.




(a)

Notwithstanding anything herein to the contrary, the Company shall not be
obligated to cause to be issued or delivered any certificates evidencing the
Common Stock pursuant to the Plan unless and until the Company is advised by its
counsel that the issuance and delivery of such certificates is in compliance
with all Applicable Laws, regulations of governmental authority and the
requirements of any securities exchange on which Common Stock are traded. The
Committee may require, as a condition of the issuance and delivery of
certificates evidencing Common Stock pursuant to the terms hereof, that the
recipient of such shares make such covenants, agreements and representations,
and that such certificates bear such legends, as the Committee, in its sole
discretion, deems necessary or desirable. To the extent that there is not an
effective registration statement available for the issuance of shares of Common
Stock upon the vesting of a RSU or the exercise of an Option, the Company may,
in its sole discretion, deliver shares that are subject to additional
transferability restrictions pursuant to the Securities Act of 1933, as amended
and may make such provisions as it deems necessary to ensure compliance by the
Participant with such restrictions.




(b)

The exercise of any Option granted hereunder shall only be effective at such
time as counsel to the Company shall have determined that the issuance and
delivery of Common Stock pursuant to such exercise is in compliance with all
Applicable Laws, regulations of governmental authority and the requirements of
any securities exchange on which Common Stock are traded. The Company may, in
its sole discretion, defer the effectiveness of any exercise of an Option
granted hereunder in order to allow the issuance of Common Stock pursuant
thereto to be made pursuant to registration or an exemption from the
registration or other methods for compliance available under federal or state
securities laws. The Company shall inform the Participant in writing of its
decision to defer the effectiveness of the exercise of an Option granted
hereunder. During the period that the effectiveness of the exercise of an Option
has been deferred, the Participant may, by written notice, withdraw such
exercise and obtain the refund of any amount paid with respect thereto.




(c)

With respect to persons subject to Section 16 of the Exchange Act, transactions
under this Plan are intended to comply with all applicable conditions of Rule
16b-3 of the Exchange Act or its successors under the Exchange Act. To the
extent any provision of the Plan, the grant of an award, or action by the
Committee fails to so comply, it shall be deemed null and void, to the extent
permitted by law and deemed advisable by the Committee.




23.

Withholding Obligation. The Committee may make such provisions and take such
steps as it may deem necessary or appropriate for the withholding of any taxes
that the Company is required by any law or regulation of any governmental
authority, whether federal, state or local, domestic or foreign, to withhold in
connection with the exercise of any Option or SAR, the vesting of any Restricted
Stock or RSU or the grant of Common Stock pursuant to an Award. The Award
Agreement may provide, subject to any limitations set forth therein, that the
following forms of consideration may be used in by the Participant for payment
of any withholding due: cash or check, other Shares which have a Fair Market
Value on the date of surrender equal to the amount of withholding due;
withholding of Shares deliverable upon exercise or vesting, which have a Fair
Market Value on the date of surrender equal to the amount of withholding due;
consideration received by the Company under a broker-assisted sale and
remittance program, or “cashless” exercise/sale procedure, acceptable to the
Committee; such other consideration and method of payment for the withholding
due to the extent permitted by applicable laws; or any combination of the
foregoing methods of payment.




24.

Plan Construction.




(a)

Rule 16b-3. Notwithstanding any other provision of the Plan, the Plan, and any
Award granted or awarded to any individual who is then subject to Section 16 of
the Exchange Act, shall be subject to any additional limitations set forth in
any applicable exemptive rule under Section 16 of the Exchange Act (including
any amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by Applicable Laws,
the Plan and Awards granted or awarded hereunder shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule. Notwithstanding
the foregoing, the Company shall have no liability to any Participant for
Section 16 consequences of awards or events under awards if an award or event
does not so qualify.




(b)

Section 162(m). Awards under Section 12 that are either granted or become
vested, exercisable or payable based on attainment of one or more performance
goals related to the Qualifying Performance Criteria that are approved by a
committee composed solely of two or more outside directors (as this requirement
is applied under Section 162(m) of the Code) shall be deemed to be intended as
performance-based compensation within the meaning of Section 162(m) of the Code
unless such committee provides otherwise at the time of grant of the award. It
is the further intent of the Company that (to the extent the Company or one of
its Subsidiaries or awards under this Plan may be or become subject to
limitations on deductibility under Section 162(m) of the Code) any such awards
and any other Performance Awards under Section 12 that are granted to or held by
a person subject to Section 162(m) will qualify as performance-based
compensation or otherwise be exempt from deductibility limitations under Section
162(m).




(c)

Code Section 409A Compliance. The Board intends that, except as may be otherwise
determined by the Committee, any awards under the Plan are either exempt from or
satisfy the requirements of Section 409A of the Code and related regulations and
Treasury pronouncements (“Section 409A”) to avoid the imposition of any taxes,
including additional income or penalty taxes, thereunder. If the Committee
determines that an award, Award Agreement, acceleration, adjustment to the terms
of an award, payment, distribution, deferral election, transaction or any other
action or arrangement contemplated by the provisions of the Plan would, if
undertaken, cause a Participant’s award to become subject to Section 409A,
unless the Committee expressly determines otherwise, such award, Award
Agreement, payment, acceleration, adjustment, distribution, deferral election,
transaction or other action or arrangement shall not be undertaken and the
related provisions of the Plan and/or Award Agreement will be deemed modified
or, if necessary, rescinded in order to comply with the requirements of Section
409A to the extent determined by the Committee without the content or notice to
the Participant.




(d)

No Guarantee of Favorable Tax Treatment. Although the Company intends that
awards under the Plan will be exempt from, or will comply with, the requirements
of Section 409A of the Code, the Company does not warrant that any award under
the Plan will qualify for favorable tax treatment under Section 409A of the Code
or any other provision of federal, state, local or foreign law. The Company
shall not be liable to any Participant for any tax, interest or penalties the
Participant might owe as a result of the grant, holding, vesting, exercise or
payment of any award under the Plan.




25.

Amendment And Termination of the Plan




(a)

Board Authorization. The Board may, at any time, terminate or, from time to
time, amend, modify or suspend this Plan, in whole or in part. No awards may be
granted during any period that the Board suspends this Plan.




(b)

 Shareholder Approval. To the extent then required by Applicable Laws or any
applicable listing agency or required under Sections 162, 422 or 424 of the Code
to preserve the intended tax consequences of this Plan, or deemed necessary or
advisable by the Board, any amendment to this Plan shall be subject to
shareholder approval.




(c)

Amendments to Awards. Without limiting any other express authority of the
Committee under (but subject to) the express limits of this Plan, the Committee
by agreement or resolution may waive conditions of, or limitations on, awards to
Participants that the Committee in the prior exercise of its discretion has
imposed, without the consent of a Participant, and, subject to the requirements
of Sections 5 and 25.(d), may make other changes to the terms and conditions of
awards. Any amendment or other action that would constitute a repricing of an
award is subject to the limitations set forth in Section 19.




(d)

Limitations on Amendments to Plan and Awards. No amendment, suspension or
termination of this Plan or change of or affecting any outstanding award shall,
without written consent of the Participant, affect in any manner materially
adverse to the Participant any rights or benefits of the Participant or
obligations of the Company under any award granted under this Plan prior to the
effective date of such change.




(e)

Suspension or Termination of Award. In addition to the remedies of the Company
elsewhere provided for herein, failure by a Participant to comply with any of
the terms and conditions of the Plan or the Award Agreement executed by such
Participant evidencing an award, unless such failure is remedied by such
Participant within ten days after having been notified of such failure by the
Committee, shall be grounds for the cancellation and forfeiture of such award,
in whole or in part, as the Committee may determine.




26.

Notices.  Any communication or notice required or permitted to be given under
the Plan shall be in writing, and mailed by registered or certified mail or
delivered by hand, if to the Company, to its principal place of business,
attention: Stock Option Administrator, and if to the Participant, to the address
of the Participant as appearing on the records of the Company.




27.

Stock-Based Awards in Substitution for Stock Options or Awards Granted by Other
Company.  Awards may be granted to Eligible Individuals in substitution for or
in connection with an assumption of Options, SARs, a Restricted Stock Award or
other stock-based awards granted by other entities to persons who are or who
will become Eligible Individuals in respect of the Company or one of its
Subsidiaries, in connection with a distribution, merger or other reorganization
by or with the granting entity or an affiliated entity, or the acquisition by
the Company or one of its Subsidiaries, directly or indirectly, of all or a
substantial part of the stock or assets of the employing entity. The awards so
granted need not comply with other specific terms of this Plan, provided the
awards reflect only adjustments giving effect to the assumption or substitution
consistent with the conversion applicable to the Common Stock in the transaction
and any change in the issuer of the security. Any shares that are delivered and
any awards that are granted by, or become obligations of, the Company, as a
result of the assumption by the Company of, or in substitution for, outstanding
awards previously granted by an acquired company (or previously granted by a
predecessor employer (or direct or indirect parent thereof) in the case of
persons that become employed by the Company or one of its Subsidiaries in
connection with a business or asset acquisition or similar transaction) shall
not be counted against the Share Limit or other limits on the number of shares
available for issuance under this Plan. Any adjustment, substitution or
assumption made pursuant to this Section 27 shall be made in a manner that, in
the good faith determination of the Committee, will not likely result in the
imposition of additional taxes or interest under Section 409A of the Code.




 

28.

Governing Law; Severability




(a)

Violations of Law. The Company shall not be required to sell or issue any shares
of Common Stock under any Award if the sale or issuance of such shares would
constitute a violation by the individual holding the Award, the Participant or
the Company of any provisions of any law or regulation of any governmental
authority, including without limitation any federal or state securities laws or
regulations. Any determination in this connection by the Committee shall be
final, binding, and conclusive. The Company shall not be obligated to take any
affirmative action in order to cause the exercisability or vesting of an Option,
the exercise of an Option or the issuance of shares pursuant to the exercise of
an Option or expiration of a Restriction Period to comply with any law or
regulation of any governmental authority.




(b)

Governing Law. This Plan shall be governed by, and construed and enforced in
accordance with, the laws of the State of Florida, without regard to conflicts
of laws thereof.




(c)

Severability. If any provision of the Plan or any Award Agreement shall be
determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.

 









